Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 1 of 10 PageID 388




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT,

               Plaintiff,
v.                                                Case No. 8:19-cv-466-T-30AAS

OLD DOMINION INSURANCE
COMPANY,

            Defendant.
______________________________________/

                                       ORDER

         Travelers Indemnity Company of Connecticut (Travelers) moves to compel

documents withheld as privileged by Old Dominion Insurance Company (Old

Dominion) in response to Travelers’s first request for production. (Doc. 45). For the

reasons explained below, Travelers’s motion to compel is GRANTED-IN-PART and

DENIED-IN-PART.

I.       BACKGROUND

         Travelers sues Old Dominion for equitable subjugation or, in the alternative,

equitable contribution relating to Old Dominion’s duty to indemnify Greg Carpenter

Enterprises, Inc. (Carpenter) for claims brought against Carpenter in an underlying

state court action. (Doc. 1). The plaintiff in the underlying state court action sued

Carpenter for negligence in the performance of inherently dangerous work and

negligently selected and retained the subcontractors who caused the accident. (Id. at

¶ 10).


                                           1
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 2 of 10 PageID 389




       Travelers and Old Dominion mutually insured Carpenter. (Doc. 45, p. 1).

Travelers provided Carpenter with a Business Auto Policy. (Doc. 1, ¶¶ 13–14). Old

Dominion provided Carpenter with a Businessowners Liability Policy. (Id. at ¶¶ 11–

12).

       Old Dominion provided Carpenter with a defense in the underlying state court

action. (Doc. 45, p. 4). The plaintiff in the underlying state court action served a

Proposal for Settlement to Carpenter. (Doc. 1, ¶ 15). Old Dominion did not accept the

Proposal for Settlement. (Doc. 45, p. 5). Travelers accepted the Proposal for

Settlement and paid $950,000 on behalf of Carpenter. (Id.).

       Travelers served its requests for production on Old Dominion. (Doc. 45-1). Old

Dominion responded and produced some documents but also objected based on work-

product and attorney-client privilege. (Doc. 45-2). Old Dominion provided a privilege

log of the withheld documents. (Id.). Travelers now seeks to overrule Old Dominion’s

objections and compel Old Dominion to produce documents response to Travelers’s

request for production. (Doc. 45, p. 2). Old Dominion opposes. (Doc. 48).

II.    ANALYSIS

       “Parties may obtain discovery regarding any non-privileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case[.]”

Fed. R. Civ. P. 26(b)(1). Discovery allows for the “open disclosure of all potentially

relevant information.” Burns v. Thikol Chemical Corp., 483 F.2d 300, 307 (5th Cir.




                                          2
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 3 of 10 PageID 390




1973). 1 “The term ‘relevant’ is ‘construed broadly to encompass any matter that bears

on, or that reasonably could lead to other matter that bears on, any issue that is or

may be in the case.”’ Auto-Owners Ins. Co. v. Southeast Floating Docks, Inc., 231

F.R.D. 426, 430 (M.D. Fla. 2005) (quoting Oppenheimer Fund v. Sanders, 437 U.S.

340, 351 (1978)).

      Travelers asserts it wants only information about how Old Dominion evaluated

and defended the underlying state court action. (Doc. 45, p. 8). Travelers argues Old

Dominion does not meet the burden to establish the work-product and attorney-client

privileges apply. (Id.). Old Dominion identified three categories of documents that

Old Dominion asserted were privileged and not discoverable. (Doc. 48, p. 4). Those

categories are: (1) correspondence between Old Dominion and Attorney Reed Grimm;

(2) correspondence between Old Dominion and Attorney Joseph Metzger; and (3) Old

Dominion’s underlying claim materials. (Id. at pp. 5–12). Travelers agrees that the

correspondence between Old Dominion and Attorney Reed Grimm is privileged. (Doc.

49, ¶ 4). But Travelers still requests the court to compel Old Dominion to produce

documents in the remaining two categories. (Id. at pp. 3–6).

      A.     Correspondence between Old Dominion and Attorney Joseph
             Metzger

      Travelers argues Old Dominion cannot raise the attorney-client privilege

because when the insurer and the insured have common interests, the attorney-client

privilege does not attach to the communications. (Doc. 45, p. 9). Travelers states



1In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as precedent all prior decisions of the Fifth Circuit.
                                          3
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 4 of 10 PageID 391




Carpenter assigned its rights and benefits, including waiver of the attorney-client

privilege, to Travelers. (Doc. 47-1). Old Dominion argues the attorney-client privilege

applies to documents between Old Dominion and Attorney Metzger because there is

a tripartite relationship between the insurer, the insured, and the lawyer hired to

defend the insured. (Doc. 48, p. 8). Old Dominion asserts even though Carpenter has

waived attorney-client privilege, Old Dominion has not. (Id. at p. 9). In reply,

Travelers argues there is insufficient proof that a tripartite relationship existed

between Old Dominion, Attorney Metzger, and Carpenter. (Doc. 49, pp. 3–4).

Travelers asserts neither Attorney Metzger nor Old Dominion can assert the

attorney-client privilege to shield the documents from Carpenter, who assigned its

rights to Travelers. (Id. at p. 4).

       The attorney-client privilege is a matter of substantive law governed by state

law in federal diversity cases. Bradt v. Smith, 634 F.2d 796 (5th Cir. 1981). Under

Florida law, “a client has a privilege to refuse to disclose, and to prevent any other

person from disclosing, the contents of confidential communications when such other

person learned of the communications because they were made in the rendition of

legal services to the client.” Fla. Stat. § 90.502(2). The privilege applies to

“confidential communications made in the rendition of legal services to the client.” S.

Bell Tel. & Tel. Co. v. Deason, 632 So. 2d 1377, 1380 (Fla. 1994) (citing Fla. Stat. §

90.502). The burden of establishing the attorney-client privilege rests on the party

claiming it. See, e.g., Deason, 632 So. 2d at 1383.

       “The attorney-client privilege does not generally attach as to communications



                                           4
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 5 of 10 PageID 392




between an insurer, the insured, and the attorney hired to represent the insured in a

third-party claim because these parties agreed to a representation of common

interests.” Progressive Exp. Ins. Co. v. Scoma, 975 So. 2d 461, 466–67 (Fla. 2d DCA

2007) (citing Fla. Stat. § 90.502(4)(e)). Thus, no party can claim the privilege against

another party in the tripartite relationship. Id. at 467. However, “the confidential

communications between the insured, the insurer, and any counsel representing

them regarding the matter of common interest are protected by the attorney-client

privilege from discovery by third parties.” Id. (emphasis added).

      Here, a tripartite relationship exists between Attorney Metzger, Old

Dominion, and Carpenter because the parties agreed to a representation of common

interests. Even though no one in the relationship could claim the privilege to shield

communications from another party within the tripartite relationship, any of the

three in the relationship could claim privilege against a third party. Although

Travelers was not part of the original relationship, Travelers, under these facts, is

not a third party seeking the confidential communications. Rather, Carpenter

executed an “Assignment of Benefits and Rights” to Travelers. (Doc. 47-1). Because

Travelers is Carpenter’s successor in interest, there is no privilege for communication

on matters of common interest made as part of the tripartite relationship of

Carpenter, Old Dominion, and Attorney Metzger. See Fla. Stat. § 90.502(4)(e); Ford

v. Gov’t Employees Ins. Co., Case No. 1:14cv180-MW/GRJ, 2015 WL 11109371, at *2

(N.D. Fla. Sept. 17, 2015) (explaining no privilege exists in representation on matters

of common interest even if an original party assigns their rights to outside third-



                                           5
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 6 of 10 PageID 393




party).

       Thus, Old Dominion’s attorney-client privilege objections to the production of

correspondence between Old Dominion and Attorney Metzger are overruled. Old

Dominion must produce those withheld documents.

       B.     Old Dominion’s Underlying Claim Materials

       Travelers argues Old Dominion’s underlying claim materials are not protected

by work-product privilege. (Doc. 45, p. 10). Travelers asserts its equitable subjugation

claims is equivalent to a bad faith claim, and in bad faith claims, the insurer’s claim

file is discoverable. (Id. at pp. 10–11). Old Dominion argues an insurer’s claim file is

protected because it was prepared in anticipation of litigation and this is not a bad

faith claim. (Doc. 48, pp. 9–11). Travelers argues there is a substantial need for Old

Dominion’s claim file because Travelers is unable to obtain evidence about Old

Dominion’s reasoning for not settling the underlying state court action from any other

source. (Doc. 49, p. 6).

       While Federal Rule of Evidence Rule 501 provides that a state’s law of privilege

governs in federal diversity cases, the work-product doctrine is a limitation on

discovery in federal cases and thus federal law provides the primary decisional

framework. Kemm v. Allstate Property and Cas. Ins. Co., Case No. 8:08-cv-299-T-

30EAJ, 2009 WL 1954146, at *2 (M.D. Fla. July 7, 2009); but see Cozort v. State Farm

Mut. Auto. Ins. Co., 233 F.R.D. 674, 676 (M.D. Fla. 2006) (applying Florida law in

determining whether the work-product doctrine shielded documents from discovery




                                           6
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 7 of 10 PageID 394




in a bad-faith action). 2

       Federal Rule of Civil Procedure 26(b)(3)(A) governs the application of the work-

product protection, and states:

       Ordinarily, a party may not discover documents and tangible things that
       are prepared in anticipation of litigation or for trial by or for another
       party or its representative (including the other party’s attorney,
       consultant, surety, indemnitor, insurer, or agent). But, subject to Rule
       26(b)(4), those materials may be discovered if:

              (i) they are otherwise discoverable under Rule 26(b)(1); and

              (ii) the party shows that it has substantial need for the
              materials to prepare its case and cannot, without undue
              hardship, obtain their substantial equivalent by other
              means.

       Rule 26(b)(3) further provides that if the court orders discovery of the material

described above, “it must protect against disclosure of the mental impressions,

conclusions, opinions, or legal theories of a party’s attorney or other representative

concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(B). The party asserting work-

product protection bears the initial burden of proving that the requested materials

are protected work product. U.S. Fid. & Guar. Co. v. Liberty Surplus Ins. Corp., 630

F. Supp. 2d 1332, 1336-37 (M.D. Fla. 2007). If the work-product doctrine applies to

the materials being sought, then the moving party must show that the materials are

discoverable under Rule 26(b)(1), there is a substantial need for the materials to

prepare its case, and that it cannot, without undue hardship, obtain the substantial

equivalent by other means. Fed. R. Civ. P. 26(b)(3)(A).



2 Although the Cozort court performed an alternative analysis, it yielded the same
result. Cozort, 233 F.R.D. at 676.
                                           7
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 8 of 10 PageID 395




      Travelers is correct that an insurance claim file is discoverable when bad faith

is alleged. See Allstate Indem. Co. v. Ruiz, 899 So.2d 1121, 1128–29 (Fla. 2005). But

Travelers does not assert a bad faith claim against Old Dominion; rather, Travelers

asserts a claim of equitable subjugation. Thus, the work-product doctrine applies to

Old Dominion’s claim file. See Federated Nat’l Ins. Co. v. Maryland Casualty Co.,

Case No. 8:12-CV-1286-T-30EAJ, 2013 WL 12170303, at *2 (M.D. Fla. May 31, 2013).

      Because the work-product doctrine applies, the burden then shifts to Travelers

to show the claim file is relevant, there is substantial need for Old Dominion’s claim

file, and Travelers cannot obtain the information by other means without undue

hardship. See Fed. R. Civ. P. 26(b)(3)(A). “While federal law provides the framework

for assessing the applicability of the work product doctrine and whether it has been

overcome in a diversity case, state law nevertheless remains instructive in

determining whether there is a substantial need for materials otherwise protected by

the privilege.” Hallmark Ins. Co. v. Maxum Casualty Ins. Co., Case No. 6:16-cv-2063-

Orl-37GJK, 2017 WL 3730376, at *3 (M.D. Fla. Aug. 14, 2017). State law offers

direction on what evidence “would be essential in proving the elements of a state

cause of action or defending against a state cause of action.” Id.

      Travelers’s arguments focus on Old Dominion’s alleged failed attempt to settle

the underlying state court action in good faith. Travelers sues Old Dominion for

equitable subjugation and equitable indemnity but not on a bad faith claim. 3 A bad



3To prevail on a bad faith claim, the plaintiff must show “the insurer breached its
duty to its insured by failing to properly or promptly defend the claim (which may
encompass its failure to make a good faith offer of settlement within the policy
                                           8
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 9 of 10 PageID 396




faith claim differs from an equitable subjugation claim. To prevail on an equitable

subjugation claim, the plaintiff must show “(1) the subrogee made the payment to

protect his or her own interest, (2) the subrogee did not act as a volunteer, (3) the

subrogee was not primarily liable for the debt, (4) the subrogee paid off the entire

debt, and (5) subrogation would not work any injustice to the rights of a third party.”

Dade Cty. Sch. Bd. v. Radio Station WQBA, 731 So. 2d 638, 646 (Fla. 1999).

       Assuming, without deciding, Old Dominion’s claim file is relevant, Travelers

fails to meet its burden of substantial need and undue hardship. Travelers states it

“has a substantial need for the information in Old Dominion’s claim file . . . and it

cannot without undue hardship obtain its substantial equivalent by other means.”

(Doc. 49, p. 6). Travelers’s self-serving statement—a conclusory statement reiterating

the standard without specific facts—is not enough to show any substantial need and

undue hardship. Travelers also states it “is unable to obtain evidence regarding Old

Dominion’s reasoning for failing . . . to settle the Underlying action when it should

have done so from any other source.” (Id.). Travelers’s conclusory assertion does not

address what other avenues, such as interrogatories or Rule 30(b)(6) depositions, it

pursued to obtain the “substantial equivalent” information. See Fed. R. Civ. P.

26(b)(3)(A).

      Without explaining what other attempts Travelers made, why those attempts

are insufficient, or what hardships Travelers faced, Travelers cannot establish that




limits)—all of which results in the insured being exposed to an excess judgment.”
Kelly v. Williams, 411 So. 2d 902, 904 (Fla. 2d DCA 1984).
                                          9
Case 8:19-cv-00466-JSM-AAS Document 51 Filed 09/24/20 Page 10 of 10 PageID 397




 it has a substantial need and undue hardship to obtain the “substantial equivalent”

 information of Old Dominion’s claim file from another source. See Centennial Bank v.

 ServisFirst Bank Inc., Case No. 8:16-cv-88-T-36JSS, 2019 WL 10375478 (M.D. Fla.

 Mar. 26, 2019) (explaining substantial need is not established by providing conclusory

 assertions that do not explain what other discovery was sought or why that other

 discovery was insufficient). Thus, Old Dominion’s objections based on work-product

 are sustained. Old Dominion does not have to produce its claim file related to the

 underlying state court action.

 III.   CONCLUSION

        Travelers’s motion to compel (Doc. 45) is GRANTED in part and DENIED

 in part:

        1.    Old Dominion’s attorney-client privilege objections to communications

              between Carpenter, Old Dominion, and Attorney Metzger are

              OVERRULED.          Old   Dominion    must    produce    the   withheld

              communications by October 16, 2020.

        2.    Old Dominion’s work-product objections to producing claim file material

              are SUSTAINED.

        ORDERED in Tampa, Florida on September 24, 2020.




                                          10
